PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,074,855
Issue Date: July 27, 2021
Application No. 16/029,395
Filing or 371(c) Date: July 6, 2018
Attorney Docket No. P12441USC2
For: DEVICES AND METHODS FOR PROVIDING ACESS TO INTERNAL COMPONENT 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, August 25, 2021, to correct the name of applicant from “Julian Hoenig” to –Julian Hoeing--.  

The petition is GRANTED nunc pro tunc.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s credit card.

The Certificates of Correction Branch was without authority to act in this case without a grantable decision on the instant petition. Nevertheless, in view of this decision on petition, the granting the petitions under 37 CFR 1.182 and 37 CFR 3.81(b) are now considered proper filings and the actions of the Certificate of Correction Branch taken thereafter are hereby ratified.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. 


/April M. Wise/
Paralegal Specialist, Office of Petitions